DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Though the application claims priority to numerous provisional application. There is not a single provisional application that covers the claim scope. Thus the ate of filing is considered 6/19/2019
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase internal and external make the claims unclear. Internal and external to what? Further what about the other elements are they internal or external. If it is external to the quantum machine how is part of the quantum machine? Claim 11 uses bot internal and external making even more unclear what internal and external refer to.

Claim 4 and 16 is unclear if the reprogrammable pattern generator is part of the claim scope. The claim does not positively recite the pattern generators are actually part of the structure.
Further how does a pulse generator determine pulse width what are the metes and bounds of a pulse generator then?
As to claim 9 if the error is corrected how is the error calculated in claim 1? Further the there is no structural relationship between the error calculation and error correction
As to claim 10 , the scope of claim 10 is unclear if it is a use or a device. At issue is depleted region depleted implies an action is taking place a voltage is held to deplete the region. Further the phrase tunneling indicates the claim is drawn to  method of operating as well. Does the group consisting refer to the process or qubit. It is unclear how the group consisting limits the qubits since there is no structure that defines a qubit.
As to claim 12, how does the structure of claim 12 relate to the circuit in claim 11. Further what is it converted and how is it being used.
As to claim 19, is this loop the same or different then the external loop?

Claim 1-21 are unclear what the structures that meet the claim limitations. It is unclear if it is to be interpreted under 112(f) or what the breadth of the claim is intended to be.
A. What circuit performs the calculate error what is the circuitry that creates a loop to calibrate and control the pulse in claims 1 and 11
B. What is structure that performs the actions of claim 2, 12-14.
C.	What is the structures of claim 7-9  and 19-20 to come up the function. 
What structure metes the claim limitations. There is no specifics of the circuitry provided and the specification black boxes the elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11,13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of in view of Hollenberg (20080185576 cited by applicant) in view of Bloom (20180260732) and Eendebak (20200127096).
As to claim 1, 8,9, 19 and 20 Admitted prior art teaches quantum cores.
Hollenberg teaches circuitry that teaches fixing syndrome errors. Thus the ability  to detect syndrome errors was known further how to calculate the syndrome error.
Therefore it would have been obvious to one of ordinary skill in the art at the time include circuitry to calculate the syndrome error and correct the error as taught by Hollenberg and relay that to the user to allow the user to know how accurate/precise the calculation is.
As to the recitation of loop internal and external there is nothing that distinguishes as internal external or as a loop.
Bloom calibrating teaches calibrating the pulse (paragraph 36) and recalibrating the quantum computer (312 ).
Eendebak teaches that whatever enters the input is “calibrated” paragraph 55.

One would have been so motivated to improve the device performance and improve input to the device.
As to claim 8 the error correction readout calculates the error and re-injects in the core to improve decoherence thus the error correction meets the claim limitations. 
Likewise claim 19 is read on since the distinction between internal and external are not clear they appear to be the same thing
b.	As to claim 2, 3, 4, 5, 15,16, 17, 18 Bloom is drawn to a pulse with different pulse properties,  a programmable pattern generator to modify pulses was known in the art further the having a classical computer with a memory to control the quantum computer. Modifying the width and amplitude  and voltage was known in the art at the time (paragraphs 148 164, 229 of Bloom).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to provide a pattern generator and a classical computer with memory to control different pulse sizes width reference voltage and amplitude to operate the quantum cores.
As to claim 7, all quantum computing device have an output to get the data out.
As to claims 10 and 21, the semiconductor quantum dot  qubit structures including a oxide is known cited Amin and Roberts teaches these structure,

c.	As to claim 13, it provide communication it is unclear what external is referring to it cannot be the quantum computing machine since the quantum computing machine comprises the element so it is part of the machine. Eendebak teaches using inputs so it communication of the quantum cores.
d.	As to claim 14, the element can be divided up Eendebak calibration can be the “external portion while the control input is the internal portion paragraph 55.

Claim  12 is/are rejected under 35 U.S.C. 103 as being unpatentable overGou (control and readout software in Superconducting quantum Computing

As to claim 12, Gou teaches that DAC and ADC are required to readout and control the a quantum computer (abstract). This is because a quantum processor is made up a superposition of all the qubits states thus be analog in nature. While a classical computer is digital storing information as a 0 or 1. Thus to communicate one must convert the language of the quantum computer to the classical and back and forth thus ADC and DAC are required. For the error correction the information must be converting from the quantum to classical so the classical can do the error anaylsis and then reconverted back. Thus a Analog to digital converter is required and digital to analog is required. Thus it would have been obvious to one of ordinary skill in the art at the time 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896